Exhibit In re CROCHET & BOREL SERVICES, INC. Case No. 08-10290 (BLS) Debtor Reporting Period: July 1 through July 31 ACCOUNTS RECEIVABLE RECONCILIATION AND AGING Accounts Recievable Reconciliation Amount Total Accounts Recievable at the beginning of the reporting period 28,495,893 Plus: Amounts billed during the period - Less: Amounts collected during the period 250 Total Accounts Receivable at the end of the reporting period 28,495,643 Accounts Recievable Aging 0-30 Days 31-60 Days 61-90 Days 91+ Days Total 0 - 30 days old - 31 - 60 days old - 61 - 90 days old - 91+ days old 28,495,643 28,495,643 Total Accounts Receivable - - - 28,495,643 28,495,643 Less: Bad Debts (Amount considered uncollectible) (12,311,618 ) (12,311,618 ) Net Accounts Receivable - - 16,184,025 16,184,025 TAXES RECONCILIATION AND AGING Taxes Payable 0-30 Days 31-60 Days 61-90 Days 91+ Days Total 0 - 30 days old 31 - 60 days old 61 - 90 days old 91+ days old Total Taxes Payable Total Accounts
